Title: To George Washington from Harry Piper, 15 February 1772
From: Piper, Harry
To: Washington, George

 

Dr Sir,
Alexandria, Feby 15th 1772

It was rather late in the day when your Man handed me your favor of the 10th Inst: therefore did not care to detain him to acknowledge the receipt of your Bill for £53. Sterling for the use of Mrs Savage, which I shall take care to send to Mr Dixon by the first Oppy, & dare say he will remit her the value immediately, shall at the same time send your Letter of advice to Mr Gildart—I hope you have fully explained to Mrs Savage your late transaction with regard to her Annuity—to be sure Doctr Savage can have no objections to pay you for the future, so that you may have this Money replaced again—I shall take care to see her Power of Attorney to Mr Montgomerie ‘tho. I fear it is as the Doctor says—I wish you health to prosecute your journey, as I fear it will be a very disagreeable one. I am, Dr Sir, Yrs &c.

Harry Piper

